Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, unless the plaintiff within twenty days after the service upon his attorneys of a copy of this order, pay to defendant’s attorneys the costs of this appeal and ten dollars motion costs and serve an amended complaint, in which case the motion is denied, upon the authority of Tower v. Crosby [214 App. Div. 392], decided herewith. All concur, except Davis, J., who dissents in a memorandum. [See 214 App. Div. 394.] Present — Hubbs, P. J., Clark, Davis, Sears and Taylor, JJ.